Exhibit 10.3

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT is made and entered into as of the 23rd day of June,
2014 (this “Consulting Agreement”) by and between PHILIP W. TOMLINSON, an
individual resident of the State of Georgia (“Consultant”), and TOTAL SYSTEM
SERVICES, INC., a corporation organized and existing under the laws of the State
of Georgia (the “Company”).

WITNESSETH:

WHEREAS, Consultant has served as the Company’s Executive Chairman from July 31,
2014 to April 28, 2015 and as its Chief Executive Officer from January 1, 2004
to July 31, 2014 and prior to that date, in various other employment and
management capacities with the Company;

WHEREAS, Consultant will be retiring from his position as a director of the
Company on an as of yet undetermined future date (the “Retirement Date”); and

WHEREAS, it is the desire of the Company to provide for a smooth and orderly
transition of its executive leadership and to avail itself of the knowledge and
experience of Consultant in selected areas where his advice, counsel and efforts
can assist in such transition and support the Company’s business development
activities by working to maintain client relationships and performing such other
services as may be reasonably requested of Consultant by the Chief Executive
Officer of the Company (the “CEO”) for a period of two years from and after the
Retirement Date.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, Consultant and the Company, intending to be legally bound, do
hereby agree as follows:

SECTION I.

CONSULTING RELATIONSHIP

The Company hereby engages Consultant, and Consultant hereby accepts such
engagement to perform such consulting and advisory services as may be requested
from time to time by the CEO, including services related to business
development, maintenance of client relationships, executive and board
development and such other matters as may be requested by the CEO.

The CEO and Consultant will agree on the appropriate work schedule necessary to
accomplish the requested services and desired results. Consultant will control
the means, methods, time, resources, and manner required to perform the
consulting and advisory services requested from him. Consultant shall comply
with all applicable laws, rules and regulations with regard to his performance
of services and observe all reasonable policies and directives promulgated from
time to time by the Company with respect to the consulting services to be
rendered under this Consulting Agreement. Unless otherwise specifically agreed
upon in writing, Consultant shall not have any authority to act as the Company’s
agent for any purposes, and shall not have the authority to bind the Company or
to otherwise incur any liability or obligation in the name or on behalf of the
Company.



--------------------------------------------------------------------------------

SECTION II.

TERM OF ENGAGEMENT

2.1 Consultant’s engagement under this Consulting Agreement shall commence as of
the first day after the Retirement Date and shall end on the day immediately
preceding the second (2nd) anniversary of the Retirement Date, unless terminated
earlier in accordance with Section 2.2 or Section 2.3 (the “Consulting Term”).

2.2 The Company may terminate this Consulting Agreement immediately if
(a) Consultant breaches any obligation under this Consulting Agreement, that
Transition and Retirement Agreement by and between the Company and Consultant
dated June 23, 2014 (the “Retirement Agreement”), that Restrictive Covenant
Agreement by and between the Company and the Consultant dated June 23, 2014, the
Release described in the Retirement Agreement or any other agreement with the
Company or (b) Consultant becomes totally and permanently disabled. The term
“totally and permanently disabled” shall mean the substantial physical or mental
inability of Consultant to fulfill his duties under this Consulting Agreement as
certified to in writing by two (2) competent physicians practicing in Columbus,
Georgia, one of whom shall be selected by the Company’s Board of Directors and
the other of whom shall be selected by Consultant or his duly appointed guardian
or legal representative.

2.3 This Consulting Agreement shall terminate immediately upon Consultant’s
death.

SECTION III.

COMPENSATION

3.1 In consideration of the consulting services to be rendered by Consultant
hereunder, and in consideration of the covenants and agreements of Consultant
herein contained, the Company hereby agrees to pay to Consultant a consulting
fee at the rate of Five Hundred Thousand Dollars ($500,000.00) per year during
the Consulting Term (the “Consulting Fee”). The Consulting Fee shall be paid in
monthly installments on the last day of each month during the Consulting Term.

3.2 In addition, the Company also shall pay reasonable out of pocket business
expenses, including travel and entertainment, of Consultant incurred in
connection with the consulting services performed under this Consulting
Agreement in accordance with the Company’s expense reimbursement policies;
provided, such out of pocket expenses are documented and submitted to the
Company in accordance with such policy.

3.3 Consultant acknowledges that he is an independent contractor for all
purposes. Consultant agrees to treat all payments made to him hereunder as
payments received by an independent contractor for all tax purposes and to pay
any and all taxes payable in connection with his engagement hereunder,
including, without limitation, all applicable income and self-employment taxes.
Consultant shall not be entitled to any contributions or benefits that are

 

2



--------------------------------------------------------------------------------

provided to employees of the Company other than those benefits to which
Consultant is entitled as a result of his previous employment with the Company
notwithstanding any determination by any regulatory agency or court that
Consultant is a common law employee of the Company, or any provision in any
employee benefit plan to the contrary.

SECTION IV.

MISCELLANEOUS

4.1 Governing Law. This Consulting Agreement shall be governed by and
interpreted under the laws of the State of Georgia without regard to its
conflict or choice of law provisions.

4.2 Notices. All notices or other communications required or permitted hereunder
or necessary and convenient in connection herewith shall be in writing and
delivered in person or by express delivery service or postage prepaid first
class mail, return receipt requested, to the following addresses:

If to Consultant:

Philip W. Tomlinson

7498 Rolling Bend Road

Columbus, GA. 31904

If to the Company:

Total System Services, Inc.

Attn: General Counsel

One TSYS Way

Post Office Box 1755

Columbus, Georgia 31902

or to such other addresses as Consultant or the Company may designate by notice
to the other parties hereto in the manner set forth in this Section 4.2.

4.3 Entire Agreement. This Consulting Agreement sets forth the entire agreement
of the parties hereto with respect to the subject matter hereof and may not be
changed or amended except upon written amendment executed by the parties hereto.

4.4 Assignment. All of the terms and provisions of this Consulting Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, representatives, successors and assigns of the parties hereto,
except that the duties and responsibilities of Consultant hereunder shall not be
assignable in whole or in part by Consultant.

4.5 Counterparts. This Consulting Agreement may be executed in two or more
counterparts (including electronically, such as by telefax or email), each of
which, when executed, shall be deemed an original instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Consulting Agreement to be
executed on its behalf and Consultant has hereunto set his hand and seal, as of
the day and year first above written.

 

TOTAL SYSTEM SERVICES, INC. By:   /s/G. Sanders Griffith, III

Name:   G. Sanders Griffith, III Title:   Senior Executive Vice President,
General Counsel and Secretary

 

CONSULTANT

/s/Philip W. Tomlinson Philip W. Tomlinson

 

4